

	

		II

		109th CONGRESS

		1st Session

		S. 2019

		IN THE SENATE OF THE UNITED

		  STATES

		

			November 16,

			 2005

			Mr. Smith (for himself and

			 Mr. Baucus) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To provide for a research program for

		  remediation of closed methamphetamine production laboratories, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Methamphetamine Remediation Research Act of 2005.

		2.FindingsCongress finds that—

			(1)methamphetamine use and production is

			 growing rapidly throughout the United States;

			(2)some materials and chemical residues

			 remaining from the production of methamphetamine pose novel environmental

			 problems in locations in which methamphetamine laboratories have been

			 closed;

			(3)there has been little standardization of

			 measures for determining when the site of a former methamphetamine laboratory

			 has been successfully remediated;

			(4)(A)initial cleanup actions are generally

			 limited to removal of hazardous substances and contaminated materials that pose

			 an immediate threat to public health or the environment; and

				(B)it

			 is not uncommon for significant levels of contamination to be found throughout

			 residential structures in which methamphetamine has been manufactured,

			 partially because of a lack of knowledge of how to achieve an effective

			 cleanup;

				(5)(A)data on methamphetamine laboratory-related

			 contaminants of concern are very limited;

				(B)uniform cleanup standards do not exist;

			 and

				(C)procedures for sampling and analysis of

			 contaminants need to be researched and developed; and

				(6)many States are struggling with

			 establishing assessment and remediation guidelines and programs to address the

			 rapidly expanding number of methamphetamine laboratories being closed each

			 year.

			3.Voluntary

			 guidelines

			(a)Establishment

			 of voluntary guidelinesNot

			 later than 1 year after the date of enactment of this Act, the Assistant

			 Administrator for Research and Development of the Environmental Protection

			 Agency (referred to in this Act as the Assistant Administrator),

			 in consultation with the National Institute of Standards and Technology, shall

			 establish voluntary guidelines, based on the best available scientific

			 knowledge, for the remediation of former methamphetamine laboratories,

			 including guidelines regarding preliminary site assessment and the remediation

			 of residual contaminants.

			(b)ConsiderationsIn developing the voluntary guidelines

			 under subsection (a), the Assistant Administrator shall consider, at a

			 minimum—

				(1)relevant standards, guidelines, and

			 requirements found in Federal, State, and local laws (including

			 regulations);

				(2)the varying types and locations of former

			 methamphetamine laboratories; and

				(3)the expected cost of carrying out any

			 proposed guidelines.

				(c)States

				(1)In

			 generalThe voluntary

			 guidelines should be designed to assist State and local governments in the

			 development and the implementation of legislation and other policies to apply

			 state-of-the-art knowledge and research results to the remediation of former

			 methamphetamine laboratories.

				(2)AdoptionThe Assistant Administrator shall work with

			 State and local governments and other relevant non-Federal agencies and

			 organizations, including through the conference described in section 5, to

			 promote and encourage the appropriate adoption of the voluntary

			 guidelines.

				(d)Updating the

			 guidelinesThe Assistant

			 Administrator shall periodically update the voluntary guidelines as the

			 Assistant Administrator, in consultation with States and other interested

			 parties, determines to be appropriate to incorporate research findings and

			 other new knowledge.

			4.Research

			 program

			(a)In

			 generalThe Assistant

			 Administrator shall establish a program of research to support the development

			 and revision of the voluntary guidelines described in section 3.

			(b)ResearchThe research shall—

				(1)identify methamphetamine laboratory-related

			 chemicals of concern;

				(2)assess the types and levels of exposure to

			 chemicals of concern identified under paragraph (1), including routine and

			 accidental exposures, that may present a significant risk of adverse biological

			 effects;

				(3)identify the research efforts necessary to

			 better address biological effects and to minimize adverse human

			 exposures;

				(4)evaluate the performance of various

			 methamphetamine laboratory cleanup and remediation techniques; and

				(5)support other research priorities

			 identified by the Assistant Administrator in consultation with States and other

			 interested parties.

				5.Technology transfer

			 conference

			(a)Conference

				(1)In

			 generalNot later than 180

			 days after the date of enactment of this Act and at least every third year

			 thereafter, the Assistant Administrator shall convene a conference of

			 appropriate State agencies, individuals, and organizations involved in research

			 and other activities directly relating to the environmental or biological

			 impacts of former methamphetamine laboratories.

				(2)ForumThe conference should be a forum

			 for—

					(A)the Assistant Administrator to provide

			 information on the guidelines developed under section 3 and on the latest

			 findings from the research program described in section 4; and

					(B)non-Federal participants to provide

			 information on the problems and needs of States and localities and their

			 experience with guidelines developed under section 3.

					(b)Report

				(1)In

			 generalNot later than 90

			 days after the date of each conference, the Assistant Administrator shall

			 submit to Congress a report that summarizes the proceedings of the conference,

			 including a summary of any recommendations or concerns raised by the

			 non-Federal participants and how the Assistant Administrator intends to respond

			 to the recommendations or concerns.

				(2)Public

			 availabilityThe Assistant

			 Secretary shall make each report widely available to the general public.

				6.Residual effects

			 study

			(a)StudyNot later than 180 days after the date of

			 enactment of this Act, the Assistant Administrator shall offer to enter into an

			 arrangement with the National Academy of Sciences under which the National

			 Academy of Sciences shall conduct a study of the status and quality of research

			 on the residual effects of methamphetamine laboratories.

			(b)ContentThe study shall identify research gaps and

			 recommend an agenda for the research program described in section 4, with

			 particular attention to the need for research on the impacts of methamphetamine

			 laboratories on—

				(1)the residents of buildings in which such

			 laboratories are, or were, located, with particular emphasis given to

			 biological impacts on children; and

				(2)first responders.

				(c)ReportNot later than 90 days after the date of

			 completion of the study, the Assistant Administrator shall submit to Congress a

			 report describing the manner in which the Assistant Administrator will use the

			 results of the study to carry out the activities described in sections 3 and

			 4.

			7.Methamphetamine

			 detection research and development programThe Director of National Institute of

			 Standards and Technology, in consultation with the Assistant Administrator,

			 shall support a research program to develop—

			(1)new methamphetamine detection technologies,

			 with emphasis on field test kits and site detection; and

			(2)appropriate standard reference materials

			 and validation procedures for methamphetamine detection testing.

			8.Savings

			 clauseNothing in this Act

			 modifies or otherwise affects the regulatory authority of the Environmental

			 Protection Agency.

		9.Authorization of

			 appropriations

			(a)Environmental

			 Protection AgencyThere is

			 authorized to be appropriated to the Assistant Administrator to carry out this

			 Act $3,000,000 for each of fiscal years 2006 through 2009.

			(b)National

			 Institute of Standards and TechnologyThere is authorized to be appropriated to

			 the Director of the National Institute of Standards and Technology to carry out

			 this Act $1,500,000 for each of fiscal years 2006 through 2009.

			

